Citation Nr: 1047762	
Decision Date: 12/23/10    Archive Date: 12/30/10

DOCKET NO.  08-26 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
posttraumatic stress disorder.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and D.F.


ATTORNEY FOR THE BOARD

W. Harryman, Counsel



INTRODUCTION

The Veteran served on active duty from October 1966 to October 
1968.  This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2007 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

The Veteran testified before the Board at a videoconference 
hearing in December 2009.  Both the Veteran and his wife 
described symptoms due to his posttraumatic stress disorder 
(PTSD) that were more severe than those reported at the time of 
his VA compensation examination in December 2007, and he 
testified that indeed his symptoms had worsened since that 
examination.  He also indicated that "my life seems to run in 
little ups and downs," and that he "was on an up" at the time 
of the VA examination.  Therefore, the Veteran must be afforded a 
psychiatric examination to assess the current extent and severity 
of his PTSD.  

Finally, the Veteran testified at his hearing that he was 
receiving ongoing psychiatric treatment and counseling through 
VA.  The most recent treatment records obtained by the RO are 
more than three years old.  Therefore, current medical records 
must also be obtained.  

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and 
afford him the opportunity to identify or 
submit any additional pertinent evidence, 
to include the names and addresses of all 
health providers who have evaluated or 
treated him for PTSD since December 2007.  
Based on his response, the RO must attempt 
to procure copies of all records which have 
not previously been obtained from 
identified treatment sources.  Regardless 
of his response, the RO must obtain all 
treatment records testified to in the 
December 2009 hearing before the Board.  
All attempts to secure this evidence must 
be documented in the claims file by the RO.  
If, after making reasonable efforts to 
obtain named records the RO is unable to 
secure same, the RO must notify the Veteran 
and (a) identify the specific records the 
RO is unable to obtain; (b) briefly explain 
the efforts that the RO made to obtain 
those records; (c) describe any further 
action to be taken by the RO with respect 
to the claim; and (d) that he is ultimately 
responsible for providing the evidence.  
The Veteran and his representative must 
then be given an opportunity to respond.  

2.  The Veteran must then be afforded the 
appropriate VA examination to determine the 
current extent and severity of his PTSD.  
All pertinent symptomatology and findings 
must be reported in detail.  Any indicated 
diagnostic tests and studies must be 
accomplished.  The claims file must be made 
available to and be reviewed by the 
examiner in conjunction with the requested 
study.  Following a review of the service 
and post-service medical records and the 
clinical examination, and with 
consideration of the Veteran's statements, 
the examiner must comment on the presence 
or absence of such manifestations as 
flattened affect; circumstantial, 
circumlocutory, or stereotypical speech; 
panic attacks (and their frequency); 
difficulty understanding complex commands; 
impairment of memory (and its severity), 
judgment, or abstract thinking; 
disturbances of motivation and mood; 
difficulty in establishing and maintaining 
effective relationships; suicidal ideation; 
obsessional rituals that interfere with 
routine activities; intermittently 
illogical, obscure, or irrelevant speech; 
near-continuous panic or depression 
affecting the ability to function 
independently, appropriately, and 
effectively; impairment of impulse control; 
spatial disorientation; neglect of personal 
appearance and hygiene; difficulty adapting 
to stressful circumstances; gross 
impairment of thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self 
or others; intermittent inability to 
perform activities of daily living; or 
disorientation to time or place.  A current 
Global Assessment of Functioning (GAF) 
score must be provided.  The report 
prepared must be typed.

3.  The RO must notify the Veteran that it 
is his responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The consequences 
for failure to report for a VA examination 
without good cause may include denial of 
the claim.  38 C.F.R. §§ 3.158, 3.655 
(2010).  In the event that the Veteran does 
not report for the aforementioned 
examination, documentation must be obtained 
which shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated whether 
any notice that was sent was returned as 
undeliverable.

4.  After the above development has been 
completed, the Veteran's claim for an 
initial rating in excess of 30 percent for 
PTSD must be readjudicated.  If the claim 
on appeal remains denied, the Veteran and 
his representative must be provided a 
supplemental statement of the case.  After 
the Veteran and his representative have had 
an adequate opportunity to respond, the 
appeal must be returned to the Board for 
appellate review.  

No action is required by the Veteran until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


